                           Case 1:21-mj-00079-RMM Document 9 Filed 01/16/21 Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                        for the
                                                                 District of Columbia

                        United States of America
                                    V.
                           Jack Jesse Griffith                                     Case No.
                                 A.K.A.                                                                     ~t
                             Juan Bibiano



                                 Defendant

                                                           ARREST WARRANT
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)          Jack Jesse Griffith A.K.A. Juan Bibiano
who is accused of an offense or violation based on the following document filed with the court:

•     Indictment             0    Superseding Indictment         0 Information          0 Superseding Information              IV Complaint
•     Probation Violation Petition               0 Supervised Release Violation Petition          0 Violation Notice           0 Order of the Court

This offense is briefly described as follows:



     18 U.S.C. 1752 (a)(1)-(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
     Authority

     40 U.S.C. 5104(e)(2)(D),(G) - Violent Entry and Disorderly Conduct on Capitol Grounds
                                                                                    +                              Robin M. Meriweather
                                                                                                                   2021.01.15 19:12:51 -05'00'
Date:            01/15/2021
                                                                                                 Issuing officer's signature


City and state:            Washington, DC                                          Robin M. Meriweather, U.S. Magistrate Jud
                                                                                                     Printed name and title


                                                                       Return

            This warrant was received on (date)          `~/S I v~           , and the person was arrested on (date)                 `,
at   (city and state)



Date:               l(/
                                                                                                  Ricer's            signature


                                                                            ~~           rl, 5                            5A
                                                                                                     Print d name and title




                        Case 3:21-mj-02678 Document 1 Filed 01/16/21 Page 1 of 1 PageID #: 1
